PEARSON, Judge
(dissenting).
We are called upon to consider the petition of a claimant to review an order of the Industrial Commission affirming the action of the deputy commissioner in finding : “ * * * that the claimant * * * has a residual or permanent partial disability of 35% of the body as a whole.” Upon this finding the deputy commissioner ordered the payment of “compensation benefits for permanent partial disability, for 122.5 weeks for 35 percent permanent partial disability of the body as a whole.”
I am impelled to the conclusion that the finding of the deputy commissioner falls exactly into that class of finding which was set aside in Ball v. Mann, Fla.1954, 75 So.2d 758. Therefore I would grant the writ and direct the return of the cause to the deputy commissioner for a proper finding upon the compensation due for diminution of earning capacity.